EXHIBIT 10.3

THIRD CERTIFICATE OF AMENDMENT TO THE

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

SPORTS PROPERTIES ACQUISITION CORP.

PURSUANT TO SECTION 242 OF THE GENERAL CORPORATION LAW

OF THE STATE OF DELAWARE

Sports Properties Acquisition Corp. (the “Corporation”), a corporation organized
and existing under and by virtue of the provisions of the General Corporation
Law of the State of Delaware (the “General Corporation Law”), hereby certifies
that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 3, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on January 17, 2008, its Certificate of
Amendment to the Amended and Restated Certificate of Incorporation was filed in
the office of the Secretary of the State of Delaware on                     ,
20     and its Second Certificate of Amendment to the Amended and Restated
Certificate of Incorporation was filed in the office of the Secretary of the
State of Delaware on                     , 20     (the “Amended and Restated
Certificate of Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting Article FIRST thereof in its entirety and inserting the following in
lieu thereof:

“FIRST: The name of the Corporation is “Medallion Management, Inc.” (hereinafter
sometimes referred to as the “Corporation”).”

4. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting (a) the proviso in the second sentence of Article THIRD thereof in its
entirety and (b) the third sentence of Article THIRD thereof in its entirety.

 

1



--------------------------------------------------------------------------------

5. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting the first sentence of Article FOURTH thereof in its entirety and
inserting the following in lieu thereof:

“The total number of shares of all classes of capital stock which the
Corporation shall have authority to issue is 550,000,000 shares, of which
(i) 500,000,000 shares shall be Common Stock of the par value of $0.001 per
share (the “Common Stock”); and (ii) 50,000,000 shares shall be Preferred Stock
of the par value of $0.001 per share (the “Preferred Stock”).”

6. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting each provision of Article SIXTH other than Paragraph D thereof.

[The remainder of this page has been left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sports Properties Acquisition Corp. has caused this Third
Certificate of Amendment to be signed by                     , its Chief
Executive Officer, on the              day of                     , 20    .

 

 

[                    ], Chief Executive Officer

 

3